United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2555
                      ___________________________

                                 Charles Lewis

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

        City of St. Louis; Vernon Betts; Jeff Carson; Charlene Deeken

                          lllllllllllllllllllllDefendants

                               Kimberly Gardner

                    lllllllllllllllllllllDefendant - Appellant

  Dale Glass; Unknown Assistant Circuit Attorney; Unknown Lieutenant, I;
Unknown Lieutenant, II; Unknown Lieutenant, III; Unknown Sheriff's Employee

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                          Submitted: April 16, 2019
                            Filed: July 26, 2019
                               ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                              ____________
ARNOLD, Circuit Judge.

       After Charles Lewis spent approximately eight days in jail following the
dismissal of criminal charges against him, he sued St. Louis Circuit Attorney
Kimberly Gardner and others, asserting they were responsible for his delayed release.
Gardner moved to dismiss Lewis's complaint against her on the grounds of qualified
and absolute immunity, but the district court denied her motion. Arguing the district
court erred in doing so, Gardner has filed this interlocutory appeal. We agree with her
that she is entitled to qualified immunity, and so we do not reach the issue of whether
she is also entitled to absolute immunity.

       At this stage in the proceedings, we accept as true the facts alleged in Lewis's
complaint. See Olin v. Dakota Access, LLC, 910 F.3d 1072, 1075 (8th Cir. 2018). In
2016, Charles Lewis was arrested and charged with two counts of making terroristic
threats. He denied making these threats, and he was detained pending trial. At trial
the jury acquitted him of one count but was hung on the second count. Lewis was
returned to jail after trial.

        About two months later, with the date of the retrial on the second count
nearing, the Circuit Attorney's Office, through Gardner and an unknown assistant
circuit attorney, dismissed the remaining charge against Lewis by filing a
"Memorandum of Nolle Prosequi." Five days later Lewis's attorney was notified of
the dismissal of the charge, but two days after that Lewis's attorney discovered
Lewis's name on the jail roster. When the attorney called the St. Louis City Sheriff's
Office, he was told that Lewis had not been released because there had been "a hold
issued by Jefferson County." The attorney then called the Jefferson County court and
was told that no hold had been issued. Meanwhile, Lewis was transferred to another
jail in St. Louis, and he repeatedly told officers during and after the transfer that he
should be released, to which at least some replied that the hold from Jefferson County



                                          -2-
prevented his release. Lewis was eventually released about eight days after the Circuit
Attorney's Office had filed the nolle prosequi.

       As a result of his delayed release, Lewis sued the City of St. Louis and a host
of its employees and officials, including Gardner. He asserted that Gardner had
violated his constitutional rights to due process and to be free from unreasonable
seizure, had failed to establish policies and train staff to ensure citizens would not be
wrongfully imprisoned, had established a pattern or practice whereby citizens were
wrongfully imprisoned, and had committed the state-law tort of false imprisonment.
Gardner moved to dismiss, arguing, among other things, that she was entitled to
qualified immunity because the complaint did not establish how she was personally
involved in violating a clearly established constitutional right. The district court
disagreed and held that, at this early stage, Lewis had alleged that "Gardner was on
notice of and deliberately indifferent to or authorized the violations alleged."

       We review the denial of a motion to dismiss based on qualified immunity de
novo. Barton v. Taber, 820 F.3d 958, 963 (8th Cir. 2016). A government official is
entitled to qualified immunity if her conduct does not violate clearly established
constitutional rights of which a reasonable person would have known. White v. Pauly,
137 S. Ct. 548, 551 (2017). For the right to be clearly established, case law need not
be directly on point, but it must place the constitutional question beyond debate. Id.

       The district court and Lewis characterize the clearly established right at issue
as the right of a person not to be detained after charges against him have been
dismissed. As a matter of abstract legal principle, this statement is unexceptionable.
But as the Supreme Court and our court have cautioned on several occasions, "clearly
established law should not be defined at a high level of generality" but must instead
"be particularized to the facts of the case." Id. at 552; see also Estate of Walker v.
Wallace, 881 F.3d 1056, 1061 (8th Cir. 2018). So the relevant question is whether the
law clearly establishes that Gardner, or someone in her office, must go beyond the

                                          -3-
filing of a nolle prosequi to ensure the release of those against whom no charges are
pending. Lewis bears the burden of showing that the law is clearly established. See
Estate of Walker, 881 F.3d at 1060.

       Lewis alleges in his complaint that Gardner has "a responsibility to
communicate the dismissal of criminal charges to" the state court, the city's sheriff's
office, and "to those with direct custody over people incarcerated by the City of St.
Louis." But, of course, we need not accept legal conclusions couched as factual
allegations as true. See Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017). Instead,
Lewis must show that clearly established law imposed this duty on Gardner. He
hasn't. Lewis has not offered a single authority purporting to place this responsibility
with Gardner or her subordinates, as opposed to, say, the state court itself; it could
just as well be that the state court clerk is responsible for giving notice of the
dismissal to those who have custody of Lewis. We can hardly conclude, therefore,
that Gardner violated Lewis's constitutional rights.

       Even assuming Gardner had the legal responsibility to notify the sheriff and
other relevant authorities, Lewis has not actually alleged that Gardner did not satisfy
that responsibility. Nowhere in his complaint does Lewis allege that Gardner did not
immediately notify the requisite people that charges against Lewis had been dropped.
In fact, the reason given for Lewis's continued detention was not a lack of notice
regarding the city's dismissal of charges against him; rather, it was that another
county had put a hold on Lewis's release. Nor does Lewis allege anywhere that
Gardner was involved in Jefferson County issuing the hold or asserted that she was
legally obligated to investigate or challenge it. We therefore cannot see how Lewis's
complaint alleges a plausible claim for relief against Gardner on any of Lewis's
federal claims. See Ashcroft v. Iqbal, 556 U.S. 662, 672–75 (2009).

      We conclude, moreover, that Lewis's state-law false-imprisonment claim
against Gardner should be dismissed as well. Though ordinarily premature, we may

                                          -4-
take up Gardner's interlocutory appeal of the district court's denial of her motion to
dismiss this claim now because it is inextricably intertwined with the properly
appealed matter of qualified immunity. See Langford v. Norris, 614 F.3d 445, 458
(8th Cir. 2010). Our conclusion that Lewis's complaint does not plausibly show that
Gardner was personally involved in Lewis's delayed release necessarily requires that
Lewis's false-imprisonment charge against Gardner be dismissed since such a claim
likewise requires Gardner's personal involvement. See State ex rel. Green v. Neill,
127 S.W.3d 677, 679 (Mo. banc 2004).

      We therefore reverse and remand for further proceedings.
                      ______________________________




                                         -5-